DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fast burning rate" in claim 6 is a relative term which renders the claim indefinite.  The term "fast burning" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how high the burning rate/burning velocity needs to be in order for the material to be considered “fast burning”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerchin (US 6,186,776 B1) in view of Tsai (US 5,552,974).
With respect to claim 1 Myerchin discloses an assembly comprising:
a plurality of candles [reference character 4 in Fig. 1];
a wick connector [reference character 26 in Fig. 1] extending between wicks of adjacent candles, wherein lighting of the wick connector allows for the lit wick connector to extend to all of the plurality of candles to light the candles.
Myerchin does not disclose a plurality of candle holders [reference character 8 in Fig. 4], each individually sized for receiving one candle of the plurality of candles; a plurality of links, each link connecting adjacent candle holders, wherein the link is flexible to allow selective placement of each of the candle holders.
Tsai discloses light assembly that includes a plurality of light holders [reference character 10 in Fig. 4], each individually sized for receiving one light [reference character 6 and 20 in Fig. 4] of the plurality of lights. Tsai further discloses a plurality of links [reference character 8 in Fig. 4], each link connecting adjacent candle holders, wherein the link is flexible [the links can rotate relative to each other] to allow selective placement of each of the candle holders.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Myerchin by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 2 Myerchin does not disclose that each of the links defines a joint at a medial portion thereof so that a combined length of the plurality of links can be adjusted by addition or removal of additional candle holders.
 Tsai discloses that each of the links defines a joint [reference character 14, 16, and 18 in Fig. 4] at a medial portion thereof so that a combined length of the plurality of links can be adjusted by addition or removal of additional candle holders. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Myerchin by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 3 the combination of Myerchin and Tsai disclose that a loop can be formed by engaging a joint of a first candle holder with a joint of a last candle holder. It is clear that the combined holders could be arranged in a loop [see Fig. 6 and column 2 lines 55-57 of Tsai].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Myerchin by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 4 Myerchin does not disclose that the joint defines a vertically extending pin of a first portion of the link and a corresponding shoulder on a second portion of the link, the pin and shoulder being engagable together.
Tsai discloses that the joint defines a vertically extending pin [reference characters 14 and 16 in Fig. 4] of a first portion of the link and a corresponding shoulder [reference character 18 in Fig. 4] on a second portion of the link, the pin and shoulder being engagable together.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Myerchin by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 5 Myerchin does not disclose that each of the candle holders defines a spike on a bottom thereof for being inserted into a cake.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to connect the candles taught by Myerchin by mounting the candles in the light holders taught by Tsai in order to allow for rigid and repeatable positioning of the candles in a particular configurations [column 1 lines 19-26 of Tsai].
With respect to claim 6 Myerchin discloses that the wick connector is a fast burning material, specifically disclosing a “rapidly-burning material” [column 4 lines 37-40].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762